



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Nguyen, 2015 ONCA 278

DATE: 20150424

DOCKET: C51500, C52619 and C52618

Weiler, Gillese and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bao Quoc Nguyen, Kien Binh Tu and Bao Tri Nguyen

Appellants

James Lockyer and Brian Snell, for the appellants

Jamie Klukach and Karen Papadopoulos, for the respondent

Heard: November 6, 2014

On appeal from the convictions entered on December 13,
    2009, by Justice Michael H. Tulloch of the Superior Court of Justice, sitting with
    a jury.

Gillese
    J.A.:

[1]

Should the spousal incompetency rule be extended to apply to common-law
    spouses?  These appeals depend on the answer to this question.

OVERVIEW

[2]

On October 5, 2002, Quang Thi Nguyen (Quang) was shot and killed in a
    karaoke bar in Mississauga, Ontario.  The shooter has never been identified.

[3]

Following a jury trial, Bao Quoc Nguyen (Bao) and Kien Binh Tu
    (Binh) were convicted of first degree murder. Bao Tri Nguyen (Tri) was
    found guilty as an accessory after the fact to murder.  Bao, Binh and Tri (the
    appellants) appeal their convictions.

[4]

The Crowns case against the appellants was circumstantial.  As part of
    its case, the Crown called as witnesses the common-law spouses of both Bao and
    Tri.  The Crown also led evidence of certain out-of-court statements made by
    Baos common-law spouse shortly after the shooting.

[5]

None of the appellants testified or called a defence.

[6]

The appellants argue that the trial judge erred in failing to extend the
    spousal incompetency rule to common-law spouses.  They ask this court to extend
    the rule to common-law spouses, with the result that the testimony of the common-law
    spouses and the out-of-court statements would be precluded and a new trial would
    be required.

[7]

Although our law does not permit discrimination based on marital status,
    for the reasons that follow, I would not extend the spousal incompetency rule to
    common-law spouses.

[8]

Limiting the scope of the rule to married spouses does discriminate
    against  common-law spouses within the meaning of s. 15(1) of the
Canadian
    Charter of Rights and Freedoms
, Part I of the
Constitution Act, 1982
,
    being Schedule B to the
Canada Act 1982
(UK), 1982, c. 11.  However, that
    limit also leaves the spouse of the accused person competent to testify.  Testimonial
    competence affirms the dignity and autonomy of an individual.  Therefore, the
    limit to the spousal incompetency rule has the effect of affirming the dignity
    and self-worth of witness spouses, except where those individuals have chosen
    to marry and thereby accept the state-imposed responsibilities and protections
    flowing from that status.  Accordingly, in my view, the limit can be
    demonstrably justified under s. 1 of the
Charter
.

[9]

Consequently, I would dismiss the appeals.

THE UNDERLYING KEY CONCEPTS

[10]

Spousal
    competence, compellability and privilege are distinct but related concepts.  As
    they lie at the heart of these appeals, it is useful to consider their meanings
    now.

[11]

Competence
    refers to a persons legal capacity to give evidence in a court of law.  A
    person who is incompetent cannot testify, even if he or she wishes to do so.  Competence
    is a threshold requirement for the admissibility of testimony, the purpose of
    which is to exclude at the outset worthless testimony, on the ground that the
    witness lacks the basic capacity to communicate evidence to the court:
R.
    v. D.A.I.
, 2012 SCC 5, [2012] 1 S.C.R. 149, at para. 16.

[12]

Historically,
    at common law, numerous categories of potential witnesses were deemed
    incompetent to testify, including individuals with a criminal record, those who
    were unable to swear an oath, those with an interest in the proceeding (such as
    the accused), and the spouses of accused persons.  However, legislation has materially
    changed this situation:  see, generally, Sidney N. Lederman, Alan W. Bryant,
    & Michelle K. Fuerst,
Sopinka, Lederman & Bryant: The Law of
    Evidence in Canada
,
4th ed
. (Markham, Ontario: LexisNexis, 2014) at
    pp. 869-91.   A person is now generally presumed competent to testify: s. 16 of
    the
Canada Evidence Act
, R.S.C. 1985, c. C-5 (the 
CEA
);
D.A.I.
,
    at para. 16.

[13]

A
    compellable witness, on the other hand, is one who may be forced by means of a
    subpoena to give evidence in court under the threat of contempt proceedings:
R.
    v. Darrach
, 2000 SCC 46, [2000] 2 S.C.R. 443, at para. 48 (citations
    omitted).

[14]

Despite
    the trend towards testimonial competence, spouses of accused persons are competent
    and compellable witnesses for the prosecution only: 1) at common law, where the
    charge involves the person, liberty or health of the witness spouse; and 2)
    under ss. 4(2) and (4) of the
CEA
, in respect of certain enumerated
    offences: see
R. v. Couture
, 2007 SCC 28, [2007] 2 S.C.R. 517, at paras.
    38-39. Spouses are, however, competent witnesses for the defence in criminal
    proceedings:  s. 4(1) of the
CEA
.

[15]

Apart
    from the limited exceptions mentioned in the preceding paragraph, married spouses
    of accused persons are neither competent nor compellable witnesses for the
    Crown.  This is known as the spousal incompetency rule and that is how the term
    is used in these reasons.  The general common law rule is that competence
    implies compellability:
R. v. Hawkins
,

[1996] 3 S.C.R. 1043, at
    para. 41.  However, whether a spouse who is a competent witness for the
    prosecution is also compellable at the instance of the prosecution has not been
    finally resolved.  In
R. v. Salituro
, [1991] 3 S.C.R. 654, at p. 676, Iacobucci
    J. declined to decide this question, stating that the possibility that a competent
    spouse would be found also to be compellable is a real one.

[16]

Privilege
    is the right of a person or class of persons to exclude certain communications
    from evidence or to refuse to testify about matters covered by the privilege.
    Privilege may relate to a class of relationships  for example,
    solicitor-client privilege  or may be established on a case-by-case basis.
    Once a privileged relationship is established, privilege presumptively cloaks
    in confidentiality matters properly within its scope without regard to the
    particulars of the situation:
R. v. National Post
, 2010 SCC 16, [2010]
    1 S.C.R. 477, at para. 42.

[17]

Section
    4(3) of the
CEA
creates a spousal privilege in respect of marital
    communications.  Section 4(3) of the
CEA
reads as follows:

4.(3) No husband is compellable to disclose any communication
    made to him by his wife during their marriage, and no wife is compellable to
    disclose any communication made to her by her husband during their marriage.

[18]

As
    noted in
Couture
, at para. 41, spousal privilege

is testimonial in nature, giving a right to withhold evidence
    but the communications themselves are not privileged. The privilege belongs to
    the spouse receiving the communication and can be waived by him or her.

[19]

The
    implications of the spousal incompetency rule extend beyond the in-person testimony
    of the witness spouse. At paras. 64-66 of
Couture
, Charron J., writing
    for the majority, explains that the question to be answered when considering a
    spouses out-of-court statement is whether the statement may be accepted into
    evidence as admissible hearsay without undermining the spousal incompetency
    rule or its underlying rationales.  She emphasizes that it is important to keep
    the spousal incompetency rule inquiry analytically distinct from the hearsay
    inquiry.

[20]

Finally,
    it bears emphasizing that the spousal incompetency rule represents a
    significant departure from the rationale which animates the law of evidence.  There
    is a strong societal interest in ensuring that all relevant and reliable
    evidence is brought forward at a criminal trial to ensure a just result.  Thus,
    the rules of evidence generally serve to further that interest and uphold the
    truth-seeking function of the courts by ensuring the reliability of evidence,
    or protecting an accuseds right against self-incrimination.  By contrast, the
    purpose of the rules governing spousal incompetence, compellability and
    privilege is external to the justice system, namely the protection of marital
    harmony and the avoidance of the natural repugnance resulting from one spouse
    testifying against the other:
Couture
, at para. 43.

A BRIEF SUMMARY OF THE FACTS

Key individuals

[21]

Bao
    and Tri are brothers.  Bao and Binh were close friends at the time of the
    shooting.  Quang was a drug dealer who owed Bao money.

[22]

At
    the time of trial, Bao had lived with Quynh Ngo (Quynh) in a conjugal
    relationship for over ten years. They had a ten year old child. Quynh also had
    a child from a previous relationship, whom Bao treated as if the child were his
    own.  Quynh was a blonde Vietnamese woman.

[23]

By
    the time of trial, Tri had lived with his common-law spouse, Caroline Tran Minh
    (Caroline), for about three and a half years.  The couple lived in Montreal. The
    Crown conceded at trial that Tri and Caroline were common-law spouses.

[24]

The
    owner of the karaoke bar where the murder took place, Thanh Pham (Pham),
    testified for the Crown. He was subject to a
Vetrovec
warning at trial. Both
    the waitress working at the bar at the time of the murder, Hanh Tran (Tran),
    and the cook, Anh Tuan Nguyen (Tuan) testified at trial.

The victim

[25]

On
    October 5, 2002, Quang went to a karaoke bar in a Mississauga strip mall to
    meet Bao.  At that time, Quang owed Bao money.  Quang had contacted Bao to
    request a second loan, and Bao told him to meet at the karaoke bar to discuss
    the matter.

[26]

Phone
    records showed eight calls between phones registered to Quang and Bao on the
    day Quang was murdered.

[27]

Before
    driving to the bar to meet Bao, Quang picked up two of his criminal associates,
    one of whom testified at trial that Quang asked them to watch his back during
    the meeting. They stopped along the way to the bar to collect two machetes.

[28]

On
    the way to the bar, Quang spoke on his cellphone to Chi, an honorific for a
    woman, and told her he would be at the bar in 15 to 20 minutes.

[29]

When
    they arrived at the bar, Quang told his associates to stay in the car.  Quang
    then entered the bar.  Quangs associates waited for him, first in the car and
    then in a nearby restaurant.  When they left the restaurant, they noticed
    police activity in response to the shooting and drove away.

The bar before the victims arrival

[30]

Before
    Quangs arrival, Bao was sitting in the bar, drinking beer, chatting with the
    bars owner, Pham, and talking on his cell phone. Bao told Pham that he was
    expecting friends.

[31]

Also
    before Quangs arrival, Tran (the bars waitress) and Tuan (the bars cook)
    noticed Binh standing outside the restaurant with a German Shepherd dog. Binh
    then entered the bar along with a white man. They sat together at a table near
    Bao.  Binh ordered some beer and dried squid for himself and the white man.

[32]

Tran
    testified that Binh stayed in the restaurant for approximately 20 minutes and
    left without finishing his beer.

[33]

Pham
    testified that Binh and Bao did not acknowledge each other, which he found odd
    because he knew they were friends.

[34]

Phone
    records showed seven calls between Bao and Binh on the day of the shooting,
    including one call just eleven minutes after the shooting and another call an
    hour and a half later. Following that later call, neither Binh nor Baos cellphone
    was used again.

[35]

After
    Binh left the bar but before Quangs arrival, Baos common-law wife, Quynh, arrived.
    She sat with Bao and Pham. A bar customer testified that she saw a blonde
    Vietnamese woman talking on a cellphone and saying, When are you coming?

[36]

When
    Quang entered the bar, Bao waved him over to the table where he was sitting
    with Pham and Quynh. Pham then left the table; Quynh left the table soon after
    that to look at the karaoke songbook.

[37]

Pham
    testified that he overheard Quang reassure Bao that he will be responsible
    for the money owed to Bao. Tran testified that the music in the bar was too
    loud to hear what people a few feet away were saying.

[38]

Bao
    eventually moved to the bar and began singing at the karaoke machine. There was
    a loud noise and a flash. The white man had shot Quang in the back.

Immediately after the shooting

[39]

After
    the shooting, the white man fled out the front door of the restaurant. Pham,
    who had ducked behind the bar with Bao, called the police. Pham and Bao waited
    at the restaurant for the police. Neither told the police that Binh had been in
    the restaurant.

[40]

Quynh,
    Tran and Tuan ran out the back door immediately after the shooting. Tran and Tuan
    testified that as Quynh was exiting the restaurant, she was panicking. She
    was unable to stand steadily and was having trouble walking. The three hid
    behind a dumpster. While hiding there, Tran and Tuan saw Binh with the German
    Shepherd dog, walking down the street and talking on his cellphone.

[41]

Quynh,
    Tran and Tuan left their hiding spot behind the dumpster and ran, holding
    hands, first to a convenience store in the same strip mall, where they stood for
    a few minutes, and then to a restaurant in the mall. They sat at a table and
    ordered hot soy milk. Tran testified that Quynh looked frightened and anxious
    and that Quynh told her that she was scared because her husband was still in
    the karaoke bar and she was worried about his safety but could not call him to
    check on him because she had his cellphone.

[42]

Tran
    testified that Quynh then told her that: (1) her husband Bao had spoken on the
    phone with Quang earlier that day and her husband was very upset because 
    [Quang] keeps changing the meeting location; and (2) Bao told Quang that he
    had already ordered some beer, and if Quang wanted to meet with him, he should
    come to the karaoke bar. The admissibility of these statements is challenged on
    appeal.

Events after the shooting

[43]

On
    October 6, 2002  the day after the shooting  a police officer was notified
    about a German Shepherd dog that was wandering about unattended. The dog was
    registered to Quynh. The officer visited Bao and Quynhs home, along with an
    animal control officer and the dog.  They attempted to return the dog to Quynh
    but Quynh said that she did not want the dog.

[44]

At
    trial, Quynh said that she did not remember whether she had ever owned a dog.

[45]

On
    October 8, police officers investigating the homicide visited Quynh at home.
    They interviewed her outside of her home, in the police cruiser.  The police
    officers asked Quynh whether she knew Binh.  She said that she did and that her
    husband also knew him.

[46]

After
    the interview concluded, Quynh and the officers entered the house, where they
    encountered Bao. Bao and Quynh spoke together in Vietnamese, and Quynh became
    visibly upset. She slid to the floor and crouched in a fetal position.

[47]

Bao
    then told police that he knew a Binh who lived in Scarborough, but that he didnt
    know Binhs last name. Bao said he had last seen Binh two weeks earlier. He said
    that he did not know Binhs cell phone number.

[48]

The
    day after the shooting (October 6, 2002), Binh left Mississauga and went to
    Montreal.  Binh and Tri arrived in Montreal together.

[49]

While
    in Montreal, Binh and Tri asked a mutual acquaintance to arrange plane tickets
    to Vietnam for them so they could leave as soon as possible. This friend
    testified that Binh told him there had been some problems in Toronto. Binh and
    Tri also arranged for same-day visas for Vietnam.

[50]

On
    October 13, 2002, Binh, Tri and another friend flew to Vietnam.  Only Binhs
    ticket did not have a return date. The three stayed with Bao and Tris aunt,
    who testified that Tri had informed her only days before their arrival that
    they were coming.

[51]

Binh
    remained in Vietnam for almost four years.

[52]

Tri
    returned to Canada on November 12, 2002. He sent money to a friend in Vietnam
    and asked him to give it to Binh in small amounts. Police, who had obtained
    authorization for wiretaps, intercepted phone conversations between Tri and
    this friend, discussing Binhs return to Canada and Tris providing Binh with
    monthly funds.

[53]

On
    May 2, 2006, Binh returned to Montreal and lived there openly until his arrest
    on February 13, 2007.  At that point, Binh gave a videotaped statement to
    police, which was played at trial. In it, Binh told the police that he had
    bought his ticket and flown to Vietnam by himself, and that he did not know the
    white man outside the karaoke bar. He said that the white man had asked him
    about the bar and he responded by explaining that there was singing inside. 
    Binh and the white man then went into the bar together and ordered some beer. 
    Then Binh left the bar. He said he couldnt remember anything else because he
    had been drinking.

[54]

Tri
    was arrested in Montreal on April 18, 2007. He had some of Binhs
    identification in his wallet.

[55]

At
    trial, the Crowns theory was that Bao and Binh had orchestrated Quangs
    murder: Bao invited Quang to the bar, and Binh brought the gunman but left
    before the shooting. Tri helped Binh escape to Montreal and then Vietnam after
    the murder.

[56]

None
    of the appellants testified or called a defence. Their position was that the gunman
    was not known to any of them, and was acting alone or with unknown parties.

THE PRE-TRIAL RULING ON SPOUSAL INCOMPETENCE

[57]

Bao
    brought a pre-trial motion for an order declaring that his common-law spouse,
    Quynh, was neither a competent nor a compellable witness for the Crown.  He
    argued that the spousal incompetency rule, as modified by s. 4 of the
CEA,
offends s. 15(1) of the
Charter
because it discriminates between married
    spouses and common-law spouses.  He submitted that the rule should be extended
    to common-law spouses.

[58]

The
    trial judge found that Bao and Quynh were in a common-law spousal relationship. 
    However, he ruled that the spousal incompetency rule does not offend s. 15(1)
    of the
Charter
and dismissed the motion: 2010 ONSC 5843, 278 C.C.C. (3d)
    490.

[59]

The
    trial judge applied the three-part test from
Law v. Canada (Minister of
    Employment and Immigration)
, [1999] 1 S.C.R. 497, to decide whether the
    spousal incompetency rule offends s. 15(1) of the
Charter
because it
    does not extend to common-law spouses.  He found that the first two branches of
    the test were met, in that: (a) the spousal incompetency rule draws a clear and
    formal distinction between married spouses and common-law spouses that deprives
    common-law spouses of the benefit of claiming testimonial protection and
    spousal privilege, and (b) that distinction is based on the analogous ground of
    marital status.

[60]

However,
    the trial judge found that the third branch of the test was not met.  In his
    view, the spousal incompetency rule does not perpetuate a disadvantage to
    common-law spouses through prejudice or stereotyping, nor does it affect their
    dignity.

[61]

The
    trial judge observed that unmarried couples choose to enter into common-law
    relationships, as opposed to legal marriages, for a variety of reasons.  He
    stated that the decision to marry is a choice that brings with it benefits and
    obligations, and that choice should be respected:
Walsh v. Bona
,
    [2002] 4 S.C.R. 325. The applicant sought to receive the benefit of marital
    status with regard to testimonial protection, but without being subjected to
    the burden of other legal obligations attendant on the decision to marry.

[62]

The
    trial judge observed that s. 4(3) of the
CEA
affirms that spousal
    privilege attaches to communications made during the marriage and identifies
    the receiver of the communications as the privilege-holder.  However, he noted,
    s. 4(3) was not in issue on the motion because the Crown was not seeking to
    lead evidence of communications made during the marriage.

[63]

Thus,
    the trial judge observed, only s. 4(1) of the
CEA
could be relevant to
    the motion.  Section 4(1) reads as follows:

4. (1) Every person charged with an offence, and, except as
    otherwise provided in this section, the wife or husband, as the case may be, of
    the person so charged, is a competent witness for the defence, whether the
    person so charged is charged solely or jointly with any other person.

[64]

The
    trial judge found that s. 4(1) of the
CEA
does not offend s. 15(1) of
    the
Charter
.  Section 4(1) allows the spouse of an accused person to
    testify on behalf of the accused.  This is not a codification of the common law
    rule but, rather, an exception to it that operates in favour of a married
    accused person.  The applicant could have his common-law spouse testify at his
    trial, on his behalf, just as he could if he were married to her.  Therefore,
    s. 4(1) had no real relevance to the proceeding.

THE ISSUES

[65]

The
    overarching question in these appeals is whether the trial judge erred in
    ruling that the spousal incompetency rule should not be extended to apply to common-law
    spouses.  When answering this question, the court must determine whether the
    trial judge erred in:

a.

finding that Quynh, Baos common-law spouse, was a competent and
    compellable witness;

b.

admitting the evidence of Caroline, Tris common-law spouse; and

c.

admitting Quynhs out-of-court statements to Tran about  what Bao had
    told her, on the basis that admission violated the spousal incompetency rule
    and the spousal privilege rule.

[66]

A
    further issue is whether the trial judge erred in admitting Quynhs
    out-of-court statements to Tran under the spontaneous declaration exception to
    the hearsay rule.

[67]

The
    appellants initially raised another ground of appeal, namely, that the trial
    judge erred in his
Vetrovec
instruction regarding Pham.  Because they
    abandoned this ground of appeal prior to the oral hearing of the appeals, nothing
    more need be said about it.

DID THE TRIAL JUDGE ERR IN FAILING TO EXTEND THE SPOUSAL
    INCOMPETENCY RULE TO COMMON-LAW SPOUSES?

[68]

The
    appellants argue that there is no principled reason why the spousal
    incompetency rule should not apply to common-law spouses, just as it does to married
    spouses.  They say that the failure to extend the rule to common-law spouses is
    discriminatory and contrary to s. 15(1) of the
Charter
.  They point to
    three recent cases in which the courts have considered this issue and concluded
    that the spousal incompetency rule creates a discriminatory distinction for
    common-law spouses which violates s. 15(1) and cannot be saved by s. 1:
R.
    v. Masterson
(2009)
, 245
    C.C.C. (3d) 400 (Ont. S.C.);
R. v. Hall
, 2013 ONSC 834, 114 O.R. (3d)
    393; and
R. v. Legge
, 2014 ABCA 213, 310 C.C.C. (3d) 404.

[69]

The
    respondent concedes that the spousal incompetency rule creates a distinction
    based on marital status but contends that the trial judge correctly ruled that
    the spousal incompetency rule should not be extended to common-law spouses. The
    respondent submits that although excluding common-law spouses from the ambit of
    the rule creates a disadvantage for the accused person with a common-law spouse,
    when considered contextually, the rule does not discriminate in a substantive
    sense.  The respondent further submits that even if the spousal incompetency
    rule does limit the s. 15(1) rights of accused persons with common-law spouses,
    that limit is reasonable and justifiable under s. 1 of the
Charter
.

[70]

I
    agree with the appellants that the spousal incompetency rule creates a
    distinction between married and common-law spouses based solely on the
    analogous ground of marital status and that this distinction discriminates in a
    substantive sense.

[71]

Accordingly,
    as I explain below, the spousal incompetency rule violates s. 15(1) of the
Charter
. 
    However, as I further explain, in my view, the limit to the claimant groups s.
    15(1) rights is reasonable and justifiable under s. 1 of the
Charter
.

SECTION 15 OF THE
CHARTER

[72]

Section
    15(1) of the
Charter
provides that:

Every individual is equal before and under the law and has the
    right to the equal protection and equal benefit of the law without
    discrimination and, in particular, without discrimination based on race,
    national or ethnic origin, colour, religion, sex, age or mental or physical
    disability.

[73]

In
R. v. Kapp
, 2008 SCC 41, [2008] S.C.R. 483, at para. 17, the Supreme
    Court set out a two-part test for assessing a claim of discrimination under s.
    15(1) of the
Charter
:

1) does the law create a distinction based on an enumerated or
    analogous ground? and

2) does the distinction create a disadvantage by perpetuating
    prejudice or stereotyping?

This test was affirmed in
Withler v. Canada
    (Attorney General)
, 2011 SCC 12, [2011] 1 S.C.R. 396, at para. 30.

1.  Part 1 of the Test

[74]

In
    this case, as the respondent properly concedes, the answer to the first question
    is clearly yes: the spousal incompetency rule creates a distinction based on the
    analogous ground of marital status.

[75]

To
    satisfy the first part of the test, the claimant must establish that he or she
    has been denied a benefit that others are granted or carries a burden that
    others do not by reason of a personal characteristic that falls within the
    enumerated or analogous grounds of s. 15(1):
Withler
, at paras. 31-33,
    62;
Andrews v. Law Society of British Columbia
, [1989] 1 S.C.R. 143, at p.
    174.

[76]

The
    objective of the spousal incompetency rule is to promote marital harmony and avoid
    the repugnance of compelling spouses to testify against each other:
Salituro
,
    at p. 672;
Couture
, at para. 43.  The exclusion of common-law spouses
    from the ambit of the rule denies them these benefits because the common-law spouses
    of accused persons can be compelled to testify against their spouses.

[77]

Further,
    the exclusion of common-law spouses from the ambit of the spousal incompetency
    rule is a distinction based on marital status, an analogous ground of
    discrimination under s. 15(1) of the
Charter
:
Miron v. Trudel
,
    [1995] 2 S.C.R. 418.

[78]

Thus,
    the real question in respect of s. 15(1) is whether the second part of the test
    has been met.

2.  Part 2 of the Test

(i)  The Test

[79]

A
    distinction based on an enumerated or analogous ground is not, by itself,
    sufficient to found a violation of s. 15(1).  Hence, the court must proceed to
    the second part of the test and determine whether the law has a discriminatory
    impact:
Withler
, at para. 34.

[80]

Withler
,
    at paras. 35-36, explains that there are two ways of establishing substantive
    inequality or discrimination for the purposes of the second part of the test. 
    The first is to show that the impugned law, in purpose or effect, perpetuates
    prejudice or disadvantage to members of the claimant group based on personal
    characteristics within s. 15(1).  Perpetuation of disadvantage typically occurs
    when the law treats a historically disadvantaged group in a way that
    exacerbates the situation of the group.  The second way that substantive
    inequality may be established is by showing that the disadvantage imposed by
    the law is based on a stereotype that does not correspond to the actual
    circumstances and characteristics of the claimant or claimant group.

[81]

At
    para. 37 of
Withler
, the Supreme Court cautions that this analysis is
    contextual and not formalistic, saying:

Whether [part 2 of] the s. 15 analysis focuses on perpetuating
    disadvantage or stereotyping, the analysis involves looking at the circumstances
    of members of the group and the negative impact on them.  The analysis is
    contextual, not formalistic, grounded in the actual situation of the group and
    the potential of the impugned law to worsen their situation.

[82]

In
    the recent decision of
Quebec (Attorney General) v. A
, 2013 SCC 5,
    [2013] 1 S.C.R. 61, at para. 325, a majority of the Supreme Court stressed that
    prejudice and stereotyping are not discrete elements which a claimant is
    obliged to demonstrate in the second step of the s. 15(1) analysis.

[83]

Justice
    Abella, writing for the majority on s. 15(1), explains why this is so at paras.
    325-28 of
Quebec v. A
. Prejudice is the holding of pejorative attitudes
    based on strongly held views about the appropriate capacities or limits of
    individuals or the groups of which they are a member.  Stereotyping, like
    prejudice, is a disadvantaging attitude but one that attributes characteristics
    to members of a group, regardless of their actual capacities.  Attitudes of
    prejudice and stereotyping can undoubtedly lead to discriminatory conduct, and
    discriminatory conduct in turn can reinforce these negative attitudes. 
    However, there is no additional requirement on s. 15 claimants to prove that a
    distinction will perpetuate prejudicial or stereotypical attitudes towards
    them.  Such an approach improperly focuses attention on whether a
    discriminatory attitude exists, not on a discriminatory impact.  It is the
    discriminatory conduct that s. 15 seeks to prevent, not the underlying attitude
    or motive.

[84]

Accordingly,
    Abella J. writes at paras. 331-32, the court must conduct a flexible and
    contextual inquiry into whether a distinction has the effect of perpetuating
    arbitrary disadvantage on the claimant because of his or her membership in an
    enumerated or analogous group.  The contextual factors will vary from case to
    case  there is no rigid template.  The root of s. 15 is our awareness that
    certain groups have been historically discriminated against, and that the
    perpetuation of such discrimination should be curtailed.  If the state conduct
    widens the gap between the historically disadvantaged group and the rest of
    society rather than narrowing it, then it is discriminatory.

(ii)  Application of the Test

A Preliminary Point

[85]

I
    begin by noting that the appellants in this case advance their claim on behalf
    of common-law spouses generally.  This means that the claimant group is not comprised
    solely of accused persons with common-law spouses.  Rather, it consists of both
    accused persons with common-law spouses and their spouses.  I make this point
    to emphasize that in performing its analysis, this court must consider the
    circumstances of the witness spouse, as well as the accused person with a
    common-law spouse.  The result is that, in performing its
Charter
analysis,
    this court must take into account both aspects of the spousal incompetency rule
     competence and compellability.

[86]

Accordingly,
    the factual context for the present appeals differs in a critical way from that
    in
Legge
.  In
Legge
, the Alberta Court of Appeal held that
    common-law spouses were not compellable witnesses for the Crown.  Significantly,
    the court in that case considered only one aspect of the spousal incompetency
    rule: compellability.  It did so as a result of the manner in which that
    proceeding had unfolded.

[87]

In
    the present appeals, the issue is whether the spousal incompetency rule should
    be extended to apply to common-law spouses, thereby engaging the concepts of
    both competence and compellability.
Legge
recognizes that the
    difference between competence and compellability is significant, noting at para.
    52, that different concerns are raised by the concept of testimonial competence
    and expressly declining to deal with the competency aspect of the rule.

Substantive Discrimination

[88]

I
    turn now to a consideration of the impact of the spousal incompetency rule on
    the claimant group.  In my view,
Quebec v. A
has fundamentally changed
    the legal landscape on this matter.

[89]

In
Walsh

v. Bona
, [2002] 4 S.C.R. 325, the Supreme Court held that
    the distinction between married and common-law spouses in the context of a
    family property regime did not offend s. 15(1).  However, in
Quebec v. A
,
    a majority of the Court expressly declined to follow
Walsh
: see

paras.
    338, 384 and 422.  Justice Abella notes that in
Walsh,
freedom of choice
    to marry was key to the ruling of the majority that the distinction was not
    discriminatory under s. 15(1).  Considering choice at that point in the
    analysis, Abella J. says, contradicts the approach to substantive equality
    because it collapses the justification for the distinction into the s. 15(1)
    analysis.  Examining choice in the s. 1 analysis  instead of integrating it
    into the discrimination analysis under s. 15(1)  properly places the onus on
    the government to justify the exclusion: paras. 340 and 343.

[90]

Justice
    Abella held that the distinction at issue in
Quebec v. A
was
    discriminatory because it imposed a disadvantage on
de facto
[1]
spouses by excluding them from the protections given to legally married
    spouses.  The disadvantage the exclusion perpetuates is an historic one, as it
    continues to deny
de facto
spouses access to economic remedies they have
    always been deprived of (para. 349). Since many spouses in
de facto
relationships
    exhibit the same functional characteristics as those in formal unions, with the
    same potential for economic vulnerability or disadvantage when the relationship
    ends, exclusion from the economic safeguards afforded to spouses in formal
    unions perpetuates historic disadvantage against them based on their marital
    status (para. 356).

[91]

Similar
    reasoning applies to the present appeals, thereby rendering the spousal
    incompetency rule discriminatory within the meaning of s. 15(1).  The spousal
    incompetency rule creates a distinction based on marital status and has the
    effect of denying common-law spouses protections afforded to spouses who are
    formally married.  This denial of legal protections imposes an arbitrary
    disadvantage on common-law spouses solely because of their membership in the
    claimant group.

[92]

Having
    so found, to paraphrase para. 357 of
Quebec v. A
, there is no need to
    look for an attitude of prejudice motivating, or created by, the exclusion of
    common-law spouses from the presumptive common law protections.  Nor is it
    necessary to consider whether their exclusion promotes the view that the
    members of the claimant group are less capable or worthy of recognition as
    human beings or citizens.  What is relevant is not the attitudes towards the members
    of the claimant group but the continuation of their discriminatory treatment.

[93]

I
    conclude by noting that a full consideration of the effect of the exclusion
    must include the impact on witness spouses, whose exclusion spares them the
    significant disadvantage of being rendered testimonially incompetent.  However,
    as this consideration is inextricably intertwined with the notion of choice, for
    the reasons given by the majority in
Quebec v. A
, it is relevant to the
    s. 1 analysis, which follows.

SECTION 1 OF THE
CHARTER

[94]

I
    have concluded that failing to extend the spousal incompetency rule to common-law
    spouses violates their guarantee of equality under s. 15(1) of the
Charter
. 
    Now it must be determined whether the limit established by the spousal
    incompetency rule  namely, its application to married spouses only  can be
    demonstrably justified under s. 1 of the
Charter
.

[95]

Section
    1 of the
Charter
reads as follows:

1. The Canadian Charter of Rights and Freedoms guarantees the
    rights and freedoms set out in it subject only to such reasonable limits
    prescribed by law as can be demonstrably justified in a free and democratic
    society.

[96]

The
    first step in the s. 1 analysis is to determine whether the
Charter
-infringing
    measure is prescribed by law:
Alberta v. Hutterian Brethren of Wilson
    Colony
, 2009 SCC 37, [2009] 2 S.C.R. 567, at para. 39. There is no question
    here that the offending rules are prescribed by law. The appellants have
    challenged the spousal incompetency rule and certain aspects of s. 4 of the
CEA
.
    The Supreme Court has made clear that a limit prescribed by law within the
    meaning of s. 1 may arise from the application of common law rules, as well as
    from a statute or regulation:
R. v. Swain
, [1991] 1 S.C.R. 933, at pp.
    978-79.

[97]

The
Oakes
test
[2]
provides the framework for determining whether a limit is reasonable and
    justifiable under s. 1 of the
Charter
.  Under the
Oakes
test, two
    criteria must be satisfied.  The first criterion relates to the objective which
    the measures responsible for the limit are designed to serve.  That objective
    must be of sufficient importance to warrant overriding a constitutionally
    protected right or freedom.  The second criterion requires the government to
    establish that the limit is proportionate. This criterion requires the court to
    balance the interests of society with those of individuals and groups by
    assessing whether the limit is rationally connected to the goal, limits the
    right as little as reasonably necessary, and is proportionate in its effects:
Oakes
,
    at pp. 139-40;
Hutterian Brethren
, at para. 47.

[98]

As
    I will explain, application of the
Oakes
test leads me to conclude that
    the limit is reasonable and justifiable under s. 1.  I reach this conclusion
    because restricting the spousal incompetency rule to married spouses supports
    the objective of ensuring that a witness spouse is not deprived of the freedom
    of choice, individual autonomy and human dignity associated with testimonial
    competence, unless both common-law spouses have chosen to marry and thereby accept
    the state-imposed responsibilities and protections associated with that
    status.  Furthermore, the impairment of the rights of common-law spouses is
    minimized by the availability of the choice to marry.

1.  A sufficiently important objective

[99]

In
Vriend v. Alberta
, [1998] 1 S.C.R. 493, at para. 109, Iacobucci J.,
    writing for the majority, held that where a law violates the
Charter
through
    underinclusion, the legislation as a whole, the impugned provisions, and the
    omission itself are all properly considered.  Justice Iacobucci affirmed this
    approach in
M. v. H.
,

[1999] 2 S.C.R. 3, at para. 82, saying that
    where a law violates the
Charter
owing to underinclusion, the first
    stage of the s. 1 analysis is properly concerned with the object of the
    legislation as a whole, the impugned provisions of the Act, and the omission
    itself.  See also
Halpern v. Canada (Attorney General)
(2003), 65 O.R.
    (3d) 161 (C.A.).

[100]

Accordingly,
    under the first branch of the
Oakes
test, the court must consider the
    objective of the impugned common-law rule and the objective behind the
    exclusion of common-law spouses from its ambit in order to determine whether
    the objective underlying the exclusion is sufficiently important to justify
    overriding the constitutionally protected rights of common-law spouses under s.
    15(1) of the
Charter
.

[101]

As previously
    noted, the objective that underlies the spousal incompetency rule is to promote
    marital harmony and avoid the repugnance of compelling spouses to testify
    against each other.

[102]

What then is the
    objective behind limiting the spousal incompetency rule to married spouses?  In
    my view, that objective is to ensure that witness spouses in common-law
    relationships are not deprived of their autonomy, dignity and freedom of choice
    to testify, unless both spouses  have chosen to marry and thereby accept the
    state-imposed responsibilities and protections associated with that status.

[103]

The spousal incompetency
    rule denies a witness spouse both the choice to testify and the assumption of the
    responsibilities that naturally flow from participation in the life of the
    community, a denial which the Supreme Court has described as going to the heart
    of the witness spouses human dignity:
Salituro
, at p. 676.  That denial
    adversely affects the individuals freedom, autonomy and dignity.

[104]

In
Salituro
,
    at p. 673, Iacobucci J., writing for a unanimous court, explains that testimonial
    competence is consistent with respect for the freedom of all individuals, a
    central tenet of the legal and moral fabric of this country, particularly since
    the adoption of the
Charter
.  Denial of the capacity to testify is a
    denial of human dignity and inconsistent with respect for the freedom of all
    individuals to choose whether to testify in criminal proceedings.  At p. 676, Iacobucci
    J. emphasized the profound significance of the disadvantage flowing from being
    rendered incompetent, saying:

The dignity of the person arises not only from the exercise of
    rights such as the freedom to choose, but also, and just as importantly, from
    the assumption of the responsibilities that naturally flow from participation
    in the life of the community.  At the level of principle, it is just as much a
    denial of the dignity of an irreconcilably separated spouse to exempt the
    spouse from the responsibility to testify because of his or her status as it is
    a denial of the spouses dignity to deny his or her capacity to testify.  This
    is all the more true where historically it has been women who have been unable
    to testify.

[105]

These comments
    echo those of Lamer C.J. and Iacobucci J. at para. 39 of
Hawkins
:

Perhaps most importantly, rendering a person incapable of
    testifying solely on the basis of marital status does strip an individual of key
    aspects of his or her autonomy.

[106]

Limiting the spousal
    incompetency rule to married spouses ensures that this curtailment of the human
    dignity of the witness spouse occurs only where the spouses have, by choosing to
    marry, accepted the state-imposed benefits and burdens that accompany that
    status.

[107]

In
Quebec v.
    A
, a majority of the Supreme Court accepted that in maintaining a
    distinction between married and common-law spouses for the purposes of spousal
    support and division of family property, the objective was to promote freedom
    of choice and autonomy for all couples. The majority agreed that this objective
    was of sufficient importance to ground a limitation of the equality rights of common-law
    spouses. Chief Justice McLachlin expressed it this way, at para. 435:

Those who choose to marry choose the protections  but also the
    responsibilities  associated with that status. Those who choose not to marry
    avoid these state-imposed responsibilities and protections, and gain the
    opportunity to structure their relationship outside the confines of the
    mandatory regime applicable to married and civil union spouses.

[108]

Although the
    distinction under consideration in
Quebec v. A
involved financial entitlements,
    similar reasoning applies here to protect the common-law spouses testimonial
    competence: witness spouses will not be deprived of their autonomy and freedom
    of choice to testify unless the spouses have clearly accepted this limitation
    by choosing to marry.

[109]

Accordingly,
    this is not a case like
M. v. H.
or
Halpern
, where the Crown
    could not establish distinct objectives underlying the exclusion.  In this
    case, I accept the objective of the limit as proposed by the Crown, namely, to
    uphold the dignity and autonomy of the witness spouse and to uphold the freedom
    of choice of the common-law couple.

[110]

Is the objective
    underlying the limit sufficiently pressing and substantial, when considered in
    light of the overall purpose of the rule?  In my view it is.

[111]

The protection
    of marital harmony is an important goal.  But so too is the protection of
    freedom of choice and autonomy.  As noted in
M. v. H.
, at para. 100, an
    underinclusive law may require the court to balance competing objectives,
    recognizing that in many instances laws do not simply further one goal but
    rather strike a balance among several goals, some of which may be in tension. 
    When the competing objectives in the present appeals are considered, I find
    that the Crown has met its burden.  In my view, ensuring that witness spouses
    in common-law relationships are not deprived of their autonomy, dignity and
    freedom of choice to testify, unless the couple has chosen to marry and thereby
    accept the state-imposed responsibilities and protections associated with that
    status, is a sufficiently pressing and substantial objective.

2.  Proportionality

[112]

There are three
    components to the proportionality analysis.  First, the measure adopted must be
    rationally connected to the objective. Second, even if rationally connected,
    the measure must impair the right or freedom in question as little as
    possible.  Third, there must be a proportionality between the effects of the
    measure which are responsible for limiting the
Charter
right or freedom
    and the identified objective.

(i)  rational connection

[113]

The measure in
    question in these appeals is limiting the spousal incompetency rule to married
    spouses.  As we have seen, that measure serves the objective of ensuring that
    witness spouses are not deprived of their autonomy and freedom of choice to
    testify unless the couple has  clearly accepted this limitation by choosing to
    marry.

[114]

As in
Quebec
    v. A
, there is a rational connection between the measure and the objective:
    only couples who have accepted the state-imposed responsibilities and
    protections applicable to married spouses  including the curtailment of
    testimonial competence  are subject to this limitation on their personal
    autonomy and dignity.

(ii)  minimal impairment

[115]

The
Oakes
test further requires that the measure used to achieve the objective should
    impair the right or freedom in question as little as is reasonably possible:
RJR-Macdonald
,
    at para. 160.  In assessing this, the court should consider whether there are
    less infringing measures that would still achieve the objective in a meaningful
    way.

[116]

As I have
    explained, the measure achieves the objective of upholding the individual
    autonomy of common-law spouses of accused persons because it limits the rule to
    married spouses.  No party to these appeals has suggested any measure, other
    than refusing to extend the rule, which could maintain the individual autonomy
    of common-law spouses of accused persons who wished to preserve their testimonial
    competence.

[117]

Further, the
    availability of the choice to marry minimizes the impairment to the rights of
    the accused common-law spouse, who thereby has a means to opt-in to the rules
    application.

[118]

I do not intend to
    suggest that the availability of marriage eliminates the impairment of the
    rights of accused persons with common-law spouses. The Supreme Court has
    repeatedly recognized that while in theory couples are free to choose to marry,
    in reality, a number of factors may place that decision beyond their control:
    see, for example,
Miron
, at para. 153.

[119]

Nonetheless,
    marriage may be an option for many common-law couples who wish to opt-in to the
    spousal incompetency rule prior to a trial. Indeed, the Supreme Court confirmed
    in
Hawkins
, at paras. 45-46, that a spouse is entitled to rely on the
    spousal incompetency rule even if the marriage takes place after the swearing
    of an indictment and is largely motivated by a desire to take advantage of the
    rule.

[120]

Consequently, in
    my view, the existing spousal incompetency rule meets the requirement that it
    be minimally impairing.

(iii)  proportionality

[121]

At this stage of
    the analysis, the court must determine whether the law is proportionate in its
    effects. This requires the court to balance the objective against its deleterious
    effects or impact on the affected societal, individual and group rights and
    interests.  That is, the court must determine whether the salutary effects of
    the limit outweigh its harmful effects:
Oakes
, at p. 139;
Hutterian
    Brethren
at paras. 72-74.

[122]

The negative
    impact of the limit is serious.  It denies common-law spouses the benefits of
    the rule, namely, protection of their marital harmony and prevention of the
    indignity of one spouse participating in the prosecution of the other:
Couture
,
    at para. 43.  As well, common-law accused spouses lose a benefit that married
    accused spouses enjoy  immunity from the possibility that their spouses will
    be compelled to testify against them.

[123]

However, as I
    have explained, extending the spousal incompetency rule to common-law spouses
    would have an inescapable negative impact on the
Charter
rights of
    non-accused witness spouses.  The salutary effect of the limit, in respect of
    non-accused witness spouses, is the converse:  it upholds their testimonial
    competence and all that is inherent in that competence, including respect for
    their individual autonomy, freedom of choice and human dignity.

[124]

As noted in
Oakes
at p. 136:

The underlying values and principles of a free and democratic
    society are the genesis of the rights and freedoms guaranteed by the
Charter
and the ultimate standard against which a limit on a right or freedom must
    be shown, despite its effect, to be reasonable and demonstrably justified.

[125]

Individual
    autonomy and human dignity are well-recognized values animating the
Charter:
    R. v. Mabior
, 2012 SCC 47, [2012] 2 S.C.R. 584, at paras. 44-48. Thus,
    upholding these values through maintaining the witness spouses testimonial
    competence, unless he or she consents to relinquish it, is a significant
    salutary effect.



[126]

Furthermore,
    because the limit maintains the testimonial competence of witness spouses, it
    has the salutary effect of enhancing the important goal of truth-seeking in
    criminal prosecutions.  There is a strong societal interest in having relevant evidence
    brought forward at a criminal trial to ensure a just result.

[127]

I would also
    point out that in the family law context, spouses have the option of
    contracting out of the regimes governing spousal support and property
    division. Testimonial incompetence, however, renders an individual legally
    incapable of testifying: it is not a matter of choice nor is it a matter which
    the spouses can decide between themselves as a matter of contract.  In this
    respect, therefore, the negative impact of extending the spousal incompetency
    rule can be viewed as more severe than that in
Quebec v. A.

[128]

The limit also
    has the salutary effect of promoting freedom of choice and autonomy for all spouses
    because only those who have chosen to marry and accept the state-imposed responsibilities
    and protections that flow from that status are subject to the spousal
    incompetency rule.

[129]

The harmful effect
    of the limit is that it undermines the marital harmony of common-law spouses
    and permits the repugnance of compelling common-law spouses to testify against
    each other.  However, this harmful effect is ameliorated by the availability of
    the choice to marry.  I will not repeat my earlier comments about the limited
    availability of marriage for some common-law couples.  With that in mind,
    however, I simply note that common-law couples who wish to avail themselves of
    the spousal incompetency rule may choose to marry at any time before a trial:
Quebec
    v. A
, at para. 403;
Hawkins
, at para. 46.

[130]

For these
    reasons, in my view, the salutary effects of the limit outweigh the harmful
    effects, particularly as there is a means of ameliorating the harmful effects.

Conclusion

[131]

Thus, although excluding
    common-law spouses from the ambit of the spousal incompetency rule infringes
    their rights to equality under s. 15(1) of the
Charter
, in my view, the limit
    is reasonable and justifiable under s. 1.  Consequently, although Quynh and
    Caroline were the common-law spouses of accused persons in this trial, the
    trial judge made no error in treating both as competent and compellable
    witnesses for the Crown.

[132]

Accordingly,
    the trial judge made no error in ruling that the spousal incompetency rule did
    not apply to Quynh nor did he err in admitting Carolines evidence.

DID THE TRIAL JUDGE ERR IN ADMITTING QUYNHS OUT-OF-COURT
    STATEMENTS TO TRAN BECAUSE OF THE RULES RELATING TO SPOUSES?

[133]

As previously
    mentioned, the appellants also challenge the admission of the out-of-court
    statements made by Quynh to Tran. It will be recalled that Tran testified that
    shortly after the shooting, Quynh told her (Tran) that her husband Bao had told
    her (Quynh) the following things:  he had spoken to Quang on the phone; Quang wanted
    to change the location of the meeting; he was upset by Quangs request; and, he
    refused to change the location of the meeting because he was already at the
    bar.

[134]

The appellants submit
    that Trans testimony about Quynhs out-of-court statements ought not to have
    been admitted because it was evidence of a marital communication and spousal
    privilege extends to it.  This evidence, the appellants submit, violated both the
    spousal incompetency rule and s. 4(3) of the
CEA
.  It will be recalled
    that s. 4(3) of the
CEA
reads as follows:

4. (3) No husband is compellable to disclose any communication
    made to him by his wife during their marriage, and no wife is compellable to
    disclose any communication made to her by her husband during their marriage.

[135]

Section 4(3) of
    the
CEA
is not applicable on the facts of this case. As
Couture
makes
    clear, at para. 41, the spousal privilege established by s. 4(3) of the
CEA
is testimonial in nature and prevents compelled testimony. The communications
    themselves are not privileged.  The impugned statements were given in testimony
    not by Quynh but by Tran.  Quynh was not compelled to disclose to Tran what her
    husband told her nor were the impugned statements elicited under compulsion at
    trial.

[136]

The appellants
    primary argument on this ground of appeal stems not from s. 4(3) of the
CEA
,
    but from the principle in
Couture
that hearsay statements should not be
    admitted if doing so would undermine the spousal incompetency rule. I have rejected
    the submission that the spousal incompetency rule should be extended to apply to
    common-law spouses.  Accordingly, the spousal incompetency rule has no
    relevance to the admissibility of Quynhs out-of-court statements.

[137]

However, the
    question remains whether the trial judge erred in admitting those statements because
    they offend the hearsay rule.  This question is addressed in the following
    section.

DID THE TRIAL JUDGE ERR IN ADMITTING QUYNHS OUT-OF-COURT STATEMENTS
    TO TRAN UNDER THE SPONTANEOUS DECLARATION EXCEPTION TO THE HEARSAY RULE?

[138]

The appellants
    submit that the trial judge further erred in admitting Quynhs out-of-court
    statements to Tran under the spontaneous declaration exception to the hearsay
    rule.  They say that the requirement of contemporaneity was not made out and that
    the content of the statements shows that they were not spontaneous but, rather,
    the result of reflective thinking on Quynhs part.

[139]

There is no
    direct evidence as to how long after the shooting the statements were made. 
    The appellants contend that Quynh uttered the statements between 15 and 45 minutes
    after the shooting, but that there is no evidence of when exactly these alleged
    statements took place.  The Crown proposes, based on cell phone records and
    Trans testimony about a phone call Quynh received, that the statements were
    made approximately 15 minutes after the shooting.

[140]

The appellants acknowledge
    that exact contemporaneity between the occurrence and the declarations is not necessary,
    but contend that a stricter temporal correspondence between the two is required
    when the statement is made by a bystander, rather than a victim of the crime. 
    They rely on
R. v. Morin
, 2009 QCCA 1131, 265 C.C.C. (3d) 285 for this
    proposition.

[141]

As for the
    submission that the statements lacked the requisite spontaneity, the appellants
    point to Trans testimony, which indicates that when Quynh made the statements
    she was worried about her husband and reflecting on events that led up to the
    shooting, and was not speaking about the shooting itself.  Thus, the appellants
    contend, Quynhs statements were not an instinctive reaction to the shooting as
    required by the spontaneous declaration exception.

[142]

The respondent
    submits that there is no basis for interfering with the trial judges decision
    to admit the statements.  The trial judge found that Quynh made the statements
    while in a state of shock shortly after the shooting.  This finding, the
    respondent says, was both reasonable and well-supported by the evidence.

[143]

As for the
    appellants contention that too much time had elapsed for the exception to
    apply, the respondent says that the focus is not solely on how much time has
    elapsed but, rather, on whether the declarant remained in the emotional state
    that makes the possibility of concoction remote. Furthermore, the respondent
    says, Quynhs statements did relate to the shooting because in them, Quynh was
    reflecting on why the deceased was at the bar and her husbands role in his
    being there.

Analysis

[144]

I would accept
    the respondents submission on this matter.  I see no basis on which to
    interfere with the trial judges admission of Quynhs statements to Tran under
    the spontaneous declaration exception.  While the trial judge gave only brief
    reasons for admitting the statements, it is clear that he did so because he
    found that when Quynh made the statements to Tran, she was in a state of shock
    brought on by the shooting. In the circumstances considered as a whole, I
    understand the trial judge to have found that the context in which the
    statements were made satisfactorily answered any concerns about concoction or
    distortion.

[145]

Hearsay
    statements are generally inadmissible for the truth of their contents.  Spontaneous
    declarations are an established exception to the hearsay rule and are presumptively
    admissible in evidence.  Statements made under pressure or emotional intensity
    give the guarantee of reliability upon which the spontaneous declaration rule
    has traditionally rested:
R. v. Khan
, [1990] 2 S.C.R. 531, at p. 540.

[146]

In
R. v. Khan
(1988), 42 C.C.C. (3d) 197 (Ont. C.A.), affirmed [1990] 2 S.C.R. 531, at p. 207,
    Robins J.A. explained
[3]
:

a spontaneous statement made under the stress or pressure of a
    dramatic or startling act or event and relating to such an occasion may be
    admissible as an exception to the hearsay rule.  The stress or pressure of the
    act or event must be such that the possibility of concoction or deception can
    be safely discounted.  The statement need not be made strictly contemporaneous
    to the occurrence so long as the stress or pressure created by it is ongoing
    and the statement is made before there has been time to contrive and
    misrepresent.  Where the spontaneity of the statement is clear and the danger
    of fabrication is remote, the evidence should be received.

[147]

In
R. v. Dakin
(1995), 80 O.A.C. 253, at para. 20, this court confirmed that strict
    contemporaneity was not required and noted that admission of the statements is
    to be assessed not simply by mechanical reference to time but rather in the context
    of all of the circumstances obtaining at the time, including those which tell
    against the possibility of concoction or distortion.

[148]

Thus, to the
    extent that
Morin
can be read in the way suggested by the appellants, namely,
    that as a rule, the statements of bystanders must be more contemporaneous to
    the occurrence than those of victims, I do not agree.

[149]

In my view, whether
    the statements are made by a bystander or a victim, the inquiry should remain as
    stated in
Dakin
: the focus should be not simply on the number of minutes
    that elapsed between the occurrence and the making of the statement but, rather,
    on whether, given the totality of the circumstances surrounding the statement,
    the court can safely discount the possibility of concoction or distortion.

[150]

The case law
    makes it clear that each case must be assessed on its own unique circumstances to
    determine whether there are sufficient assurances of reliability. So, for
    example, the Supreme Court held in
Khan
, at p. 540, that a childs
    statement made 15 minutes after leaving the doctors office where she had been
    assaulted and approximately 30 minutes after the assault itself, was not sufficiently
    contemporaneous because it was not made under pressure or emotional intensity
    which would give the guarantee of reliability. In
Dakin
, however, statements
    made by burn victims over 45 minutes after the event (a fire) were admitted as
    spontaneous declarations.  And, in
R. v. Michaud
, [2004] O.J. No. 2098
    (C.A.), a statement made by the victim within an hour and half of the assault
    was found to be admissible as a spontaneous declaration.

[151]

In the present
    case, there was ample evidence upon which the trial judge could conclude that
    Quynhs statements to Tran were admissible as a spontaneous declaration.  Quynh
    was so deeply upset by the shooting that she was unable to stand steadily,
    could not walk properly, and appeared to be panicking.

[152]

Furthermore, the
    statements were made not long after the shooting, while Quynh waited at the
    restaurant, still uncertain about how the events had concluded and while sufficiently
    emotionally overpowered by the events so as to discount the possibility of
    concoction.  She was personally acquainted with the victim and present when he
    was shot. Her husband Bao remained in the bar in which an unknown shooter had
    opened fire on his companion.  And Quynh had no way to contact Bao or confirm
    that he was safe. Indeed, Tran testified that Quynh was still frightened and
    anxious at the time that she made the statements.

[153]

Finally, I do
    not accept the appellants submission that the statements could not be admitted
    under the spontaneous declaration exception because they described events
    leading up to the shooting, rather than the shooting itself. The appellants offered
    no authority for this submission, and I see no principled basis for limiting the
    exception in such a way.  In any event, the reason for the victims presence in
    the bar was relevant and directly related to the shooting.

[154]

Accordingly, I
    would dismiss this ground of appeal.

REMEDY

[155]

In the event
    that I am incorrect and failure to extend the spousal incompetency rule to
    common-law spouses does violate s. 15(1) of the
Charter
in a manner that
    cannot be justified under s. 1, in my view, the appropriate remedy is a
    declaration of constitutional invalidity, rather than reading in suitable
    language to s. 4 of the
CEA
and extending the spousal incompetency rule
    to apply to common-law spouses.

[156]

Reading in to
    rectify a constitutional defect is warranted only in the clearest of cases,
    where it would further the laws objective without intruding unacceptably into
    the legislative domain:
Schachter v. Canada
, [1992] 2 S.C.R. 679, at p.
    718.  In light of Bill C-32,
An Act to enact the Canadian Victims Bill of
    Rights and to amend certain Acts
, 2nd Sess., 41st Parl., 2014, cl. 52,
    which is currently before Parliament, it cannot safely be assumed that
    Parliament would choose to preserve the spousal incompetency rule if it were to
    be applied to a broader group of potential witnesses.  Clause 52(1) of the Bill
    would abrogate the spousal incompetency rule by amending s. 4(2) of the
CEA
to
    provide that:

No person is incompetent or uncompellable to testify for the
    prosecution by reason only that they are married to the accused.

DISPOSITION

[157]

Accordingly, I
    would dismiss the appeals.

E.E. Gillese
    J.A.

I agree. K. van Rensburg J.A.




Weiler
    J.A. (Concurring):

A.      INTRODUCTION

[158]

I agree with
    Gillese J.A. that the spousal incompetency rule should not be extended to
    common-law spouses.

[159]

I would go
    further. Assuming that the spousal incompetency rule were to be extended to
    common-law spouses and the trial judge erred in admitting the evidence of the
    common-law spouses, I would nevertheless apply the curative proviso under s.
    686(1)(b)(iii) of the Criminal Code, R.S.C. 1985, c. C-46, and dismiss the
    appeal.

B.      THIS
    IS AN APPROPRIATE CASE FOR THE APPLICATION OF THE CURATIVE PROVISO

(1)     Overview

[160]

Where an
    appellate court is of the opinion an appeal against conviction could be decided
    in favour of an appellant on the ground the trial court made a wrong decision
    on a question of law, it may nevertheless dismiss the appeal under s.
    686(1)(b)(iii) if it is of the opinion that no substantial wrong or
    miscarriage of justice has occurred. This is known as the curative proviso.

[161]

The
    prerequisites for application of the proviso are succinctly stated by Moldaver
    J. on behalf of the majority in
R. v. Sekhon
, 2014 SCC 15, [2014] 1
    S.C.R. 272, at para. 53:

As this Court has repeatedly asserted, the curative proviso can
    only be applied where there is no "reasonable possibility that the verdict
    would have been different had the error  not been made". Flowing from
    this principle  there are two situations where the use of s. 686(1)(b)(iii) is
    appropriate: 1) where the error is harmless or trivial; or 2) where the
    evidence is so overwhelming that, notwithstanding that the error is not minor,
    the trier of fact would inevitably convict. [Citations omitted.]

[162]

In deciding
    whether or not a substantial wrong or miscarriage of justice has occurred, an
    appellate court will consider: (1) the seriousness of the error involved; and
    (2) whether the evidence is so overwhelming the trier of fact would inevitably
    convict, having regard to the legally admissible evidence and the effect the
    inadmissible evidence might possibly have had on the trier of facts inference
    drawing process.

[163]

Assuming the
    trial judge erred in allowing the common-law spouses to be called as witnesses,
    this error was not a harmless or trivial error; it was a serious error. My
    decision rests on the application of the second branch of the curative proviso.

[164]

The Crown bears
    the burden of demonstrating that the curative proviso is applicable and of
    satisfying the court that the conviction should be upheld notwithstanding the
    legal error:
R. v. Van
, 2009 SCC 22, [2009] 1 S.C.R. 716, at para. 34.

[165]

The appellants
    submit that the Crown has not discharged its burden and therefore that the
    curative proviso cannot be applied. Their position is two-fold. On the one
    hand, the appellants submit that the evidence of Quynh, Baos common-law spouse,
    and Caroline, Tris common-law spouse, provided important context about the
    relationship between the parties and the events of October 5, 2002, that
    assisted the Crowns case. On the other hand, the appellants submit that the
    testimony of Quynh and Caroline deprived them of a fair trial. They make this
    argument particularly with respect to Quynh, whose testimony they say was
    inculpatory by its very worthlessness. The appellants submit that the
    cumulative effect of Quynhs evasive answers, her declaration as an adverse
    witness, the Crowns cross-examination, and the Crowns comments about her
    credibility in his closing address damaged them all in the eyes of the jury.

[166]

I disagree. As I
    will illustrate, a review of the timeline of events  as corroborated by the
    testimony of numerous witnesses, phone records, and Quynhs statements to the
    waitress Tran shortly after Quangs shooting  demonstrates that the case for
    the Crown was overwhelming. In these circumstances, convictions were
    inevitable.

[167]

I also reject the
    appellants contention that admission of the common-law spouses testimony
    tainted the jurys impression of the appellants and rendered their trial
    unfair. First, the mere fact that a witness appears to be feigning a lack of
    memory, has recanted evidence previously given, or is declared adverse will not
    lead to a finding of trial unfairness in the absence of any evidence or
    rational inference as to how the appellants were prejudiced. Second, any
    adverse inferences that could be drawn from the evidence of the common-law
    spouses were available either from other more reliable sources or were not
    material. Overall, the admission of the common-law spouses evidence did not
    affect the fairness of the trial and the jury would inevitably have convicted.
    The prerequisite for applying the curative proviso is met.

[168]

Finally, I see
    no reason to accede to the appellants submission that, as a matter of policy,
    the court should exercise its discretion not to apply the proviso out of
    respect for the spousal incompetency rule. My reasons follow.

(2)     On the whole of the admissible evidence, the Crowns
    case was overwhelming

[169]

The evidence in
    this case was overwhelming that Quangs murder was an organized hit arranged by
    the appellants Bao and Binh, and that Tri was an accessory after the fact. None
    of this evidence came from the trial testimony of the common-law spouses.

[170]

As Moldaver J.
    stated in
Sekhon
, at para. 56:

[W]hen considering the second branch of the proviso in the
    context of a circumstantial case, it is necessary to look at the whole of the
    admissible evidence in assessing the strength of the case. It is not the task
    of an appellate court to parse each item of evidence in search of a possible
    innocent explanation. If that were so, it would be virtually impossible to ever
    satisfy the second branch of the proviso in a circumstantial case.

Overall, the appellants submission that the testimony
    of the common-law spouses provided important context which assisted the Crown
    overlooks the mass of properly admitted circumstantial evidence that made the
    Crowns case overwhelming.

(a)     Timeline of events

[171]

As it unfolded
    at trial, the timeline of the evening of October 5, 2002, and the following
    days provided overwhelming support for the Crowns theory that Bao and his
    friend Binh plotted to kill Quang, and that Baos brother, Tri, was an
    accessory after the fact by facilitating Binhs flight from Canada to Vietnam.
    That timeline was established through the evidence of several eyewitnesses who
    were with the appellants and Quang on the night of the murder and was
    corroborated on key elements through phone records. The evidence reveals:


6:04
    p.m., 6:32 p.m. and 7:06 p.m.
Times of three phone calls from
    Baos cell phone to Quangs phone. The 6:32 p.m. call lasted over 17 minutes.
    These calls corroborate the waitress Trans evidence, admitted for the truth of
    its contents under the res gestae exception to the hearsay rule, that shortly
    after the shooting, Quynh told her that Quang kept trying to change the
    location of the meeting but Bao refused. I also note that Bao himself told
    police that Quang wanted to meet him somewhere else, but Bao refused. That
    statement, transcribed in the notes of the police who interviewed him, was
    admitted into evidence at trial.


7:00
    p.m. (approx.)
Quang told his friends Hon and Lam that he
    needed help. The three met up at a karaoke bar in downtown Toronto. Quang was
    anxious, frustrated and worried. He explained that he had to go meet some
    people at a restaurant in Mississauga. He asked his friends to go in first, sit
    at a separate table, and watch his back, in case he was attacked. Quang
    refused to tell Hon and Lam what the problem was. On the way to the bar, Quang
    and his friends stopped at Quangs brothers house and picked up two machetes.


8:02
    p.m.
One minute phone call from Baos home phone to Binhs cell
    phone.


8:30
    p.m.
Tran (the waitress) and Tuan (the cook) returned to the
    bar after running errands. They saw Binh standing outside, holding Baos German
    Shepherd dog on a leash. Tuan recognized Binh from his previous visits to the
    bar.


8:41
    p.m.
1 minute, 47 second phone call from Baos cell phone to
    Binhs cell phone.


8:30-8:45
    p.m.
Bao arrived at the bar and took a seat at table 9, facing
    the entrance. He told the owner, Pham, that he was expecting friends.


8:48
    p.m.
Phone call from the bar phone to Binhs cell phone. The
    Crown suggests that this was the call in which Bao instructed Binh to bring the
    shooter in.


8:50
    p.m.
(approx.) Binh enters the bar with the white man (i.e.
    the shooter). Pham noted that white customers were very rare at his bar. Binh
    and the white man sat down at table 4, which was directly across from table 9
    where Bao sat. Bao and Binh did not acknowledge each other. This struck Pham as
    odd because whenever he had seen Bao and Binh at the bar in the past, they
    [were] always together and they [were] very friendly with each other and they 
    they [were] very close  just like a brother. Binh ordered several beers but
    left after a couple of minutes, leaving the white man sitting alone. Pham
    thought perhaps Binh would come back, but he did not see him again that night.
    Tran testified that Binh stayed in the restaurant for approximately 20 minutes
    and left without finishing his beer.


8:59
    p.m.
One minute phone call from Baos cell phone to Binhs cell
    phone.


9:00
    p.m. (approx.)
Baos common-law wife, Quynh, arrived and sat
    down at Baos table.


9:03
    p.m.
5 minute, 33 second phone call from Baos cell phone to
    Quangs phone. Recall that the waitress Tran testified that, according to
    Quynh, Bao told Quang that he had already ordered some beer, and if Quang
    wanted to meet with him, he should come to the karaoke bar.


9:10
    p.m.
1 minute, 32 second phone call from Quangs phone to Baos
    cell phone. A bar customer testified that she saw a blonde Vietnamese woman
    talking on a cellphone and saying, When are you coming? Quynh was a blonde
    Vietnamese woman. Quangs friend Lam testified that, on the way to the bar,
    Quang spoke on his cellphone to Chi, an honorific for a woman, and told her
    he would be at the bar in 15 to 20 minutes.


9:25
    p.m.
One minute phone call from Quangs phone to Baos cell
    phone.


9:30
    p.m. (approx.)
Quang entered the bar alone. Lam explained that
    when he, Quang, and Hon parked the car, a short distance away from the bar,
    Quang changed his mind about needing backup and told his friends to stay in the
    car. He said that it was his problem, hes the older brother in this, and
    he can manage his own problems. Pham was sitting and talking to Bao and Quynh
    when Quang arrived. Pham saw Bao wave to Quang. Pham got up from the table and
    gave his seat to Quang.

At that point, Pham left the bar to go and get a pizza.
    When he came back, he overheard Bao and Quang talking. Pham testified, I do
    recall that Quang mention to Bao that one of his brothers screw something or
    owe Bao some money. Then hell try to repay Bao for it and he will be
    responsible for it. Quang told Bao he would repay the money soon. This is
    consistent with Baos statement to police shortly after the murder, in which he
    explained that Quang was meeting him to talk about a loan. Bao and Quynh got up
    from the table and went to select a karaoke song from behind the counter. They
    asked Tran for help.

By that point, Bao, Quynh, Quang, and the white man
    were the only customers in the bar. The white man got up to go to the bathroom.
    Within about two minutes, Pham saw him return. He then heard a gunshot. Pham
    looked up and saw Quang and the white man struggling with each other. The white
    man looked up and pointed the gun at Pham and the others. Then the white man
    fled. Neither Pham nor Tran heard any argument between Quang and the white man
    prior to the shooting. Tran, having witnessed the shooting, ran into the
    kitchen and told Tuan to run. Quynh, Tran, and Tuan ran out the back door
    immediately after the shooting. The three hid behind a dumpster. While hiding
    there, Tran and Tuan saw Binh with the German Shepherd dog, walking down the
    street and talking on his cellphone. Quynh, Tran, and Tuan left their hiding
    spot behind the dumpster and ran, holding hands, first to a convenience store
    in the same strip mall, where they stood for a few minutes, and then to a
    restaurant in the mall. Quynh told Tran that she was scared because her husband
    was still in the karaoke bar and she was worried about his safety but could not
    call him to check on him because she had his cellphone.


9:51
    p.m.
Pham called 911. While waiting for the first responders to
    arrive, Pham told Bao he would not mention anything to the police about Binh.
    He explained at trial: To my instinct and my feeling, what happened that night
    after the incident, I feel a bit strange about something happening because Binh
    and Bao, they always are very good friends and today  that night, they did not
    speak to each other and then something happen to my restaurant. So Im not sure
    why I mention to that statement but I decided.


9:55
    p.m.
Police arrived.


10:04
    p.m.
One minute phone call from Binhs cell phone to Baos cell
    phone.


10:30
    p.m. and 10:51 p.m.
Phone calls from Binhs cell phone to Phong
    Le, a friend in Montreal.


11:34
    p.m.
One minute phone call from Baos home phone to Binhs cell
    phone. Baos and Binhs cell phones were never used again, though the bills
    continued to be paid.


The
    following days.
Hours after the murder, Baos brother Tri, who
    lived in Montreal, was observed leaving Baos home. Both Binh and Tri arrived
    in Montreal the day after the murder. A witness testified that she spoke to
    Binh on the phone that day, and that he was with Tri.

Binh told another friend, Luong, that he, Tri, and
    Phong Le wanted to go to Vietnam as soon as possible because he had some
    problems in Toronto. Binh told Luong it was best for him not to know too much.

Tri asked Phong Le to accompany them to Vietnam because
    Tri and Binh were not familiar with the country. Tri said they wanted to leave
    as soon as possible.

Phong Le drove to Ottawa to get Tri and Binhs travel
    visas more quickly. The three left for Vietnam on October 13, 2002. Binh stayed
    with Tri and Baos aunt, whom he had never met before. He stayed for over 3.5
    years.

[172]

Having regard to
    the timeline of events outlined above, the Crowns case was overwhelming on the
    evidence properly admissible at trial. In addition, as Gillese J.A. writes at
    para. 42 of her reasons, Tran testified that, while at the restaurant, Quynh
    told her that:

(1) her husband Bao had spoken on the phone with Quang earlier
    that day and her husband was very upset because  [Quang] keeps changing the
    meeting location; and (2) Bao told Quang that he had already ordered some
    beer, and if Quang wanted to meet with him, he should come to the karaoke bar.

[173]

The
    admissibility of these statements was challenged on appeal. I agree with
    Gillese J.A.s very comprehensive analysis and conclusion that these statements
    were admissible under the
res gestae
exception to the hearsay rule. I
    also agree with my colleague that s. 4(3) of the
Canada Evidence Act
,
    R.S.C. 1985, c. C-5, which prohibits compelled disclosure of communications
    made between spouses, was not applicable on the facts of this case. The
    admission of this evidence strengthened the Crowns case, but, in my opinion,
    the case for the Crown was overwhelming without it. The jury would have drawn
    the inference from the timeline of events and the evidence of other witnesses
    that Quang was fearful and reluctant to come to the karaoke bar to meet Bao,
    and that Quynhs presence at the bar was a factor in Quangs decision to enter
    the bar alone.

(b)     The Crowns case stood basically uncontradicted

[174]

I also note that
    the fact the accused chose not to testify, while not justifying an inference of
    guilt, is a factor an appellate court may consider in deciding whether to apply
    the curative proviso: see e.g.
R. v. Leaney
, [1989] 2 S.C.R. 393, at
    p. 418;
R. v. Sellars
, [1980] 1 S.C.R. 527, at pp. 534-5;
R. v.
    Avon
, [1971] S.C.R. 650, at p. 657. When the prosecutions evidence
    standing alone would support a conclusion of guilt beyond a reasonable doubt,
    the absence of any explanation provides no basis for the jury to draw any other
    inference:
R. v. LePage
, [1995] 1 S.C.R. 654, at paras. 29-30. In this
    case, the fact that none of the appellants testified meant the Crowns case
    stood basically uncontradicted.

(3)     The appellants trial was not unfair; the trier of
    fact would inevitably have convicted

(a)     The common-law spouses evidence

(i)      Quynhs evidence

[175]

Quynhs evidence
    shed no light on the events of October 5, 2002. Crown counsel successfully
    applied to have Quynh declared an adverse witness midway through her
    examination-in-chief. As the Crown noted in his closing address, she answered
    I cant remember over 100 times. She denied being able to recognize a video
    of her own house and said she could not remember if she owned a dog in 2002.

[176]

The substance of
    Quynhs evidence was this: Quang was an acquaintance of her husband Bao. She
    was present during the shooting but did not remember whether she had seen the
    shooter. She admitted knowing Binh. She said she did not remember whether she
    saw Binh on the night in question. She had Baos phone at some point that
    night. She denied her conversation with the waitress, Tran. She gave the phone
    to Tran to call a friend for a ride home and never got it back from Tran. She
    carried on paying the bill for the cell phone. Later, she went to Vietnam and
    she saw Baos brother, the appellant Tri, while in Vietnam.

[177]

Baos counsel
    elected not to cross-examine Quynh.

[178]

In his address
    to the jury, the Crown suggested Quynh was not a credible witness. The Crown
    did not suggest that the jury should look unfavourably on Bao because his wife
    gave evasive or unhelpful evidence.

(ii)     Carolines evidence

[179]

Caroline
    testified that Binh moved in with her and Tri and lived with them for several
    months before his arrest in Montreal in 2007. She denied the Crowns suggestion
    that she was part of a plan to hide Binh from the police. The appellants submit
    her denial was not very credible. They suggest that Tri would have told her why
    Binh moved in with them and that an adverse inference against them resulted
    from her denial.

(b)     The appellants position

[180]

The appellants
    submit that the cumulative effect of the Crowns having called Quynh when she
    was not a competent or compellable witness against Bao, her evasive testimony,
    her declaration as an adverse witness, the Crowns cross-examination of her,
    and the Crowns submissions as to her lack of credibility deprived all of the
    appellants of a fair trial because the jury would have drawn an adverse
    inference against them based on her testimony and demeanour. In light of this,
    they submit that the curative proviso should not be applied in this case.

[181]

They explain, at
    para. 35 of their factum:

Quynhs testimony was entirely unresponsive and evasive. It may
    be said to demonstrate why the spousal incompetency and privilege rules exist.
    On the one hand, she swore to tell the truth. On the other hand, she obviously
    did not want to testify against her own husband or say anything that could harm
    his case. Although it was entirely wrong for her to do so, she tried to take a
    middle ground by continually claiming that she had no memory. As a
    consequence, much of her testimony was incredible and undoubtedly false.



Her testimony, full of perjured answers, could only have
    damaged the [appellants] in the eyes of the jury. Insofar as she said anything
    substantive in her testimony, it also assisted the Crowns case against her
    husband and his co-Appellants.

[182]

In their factum,
    the appellants do not suggest that the Crown called Quynh solely to discredit
    her  and by extension, the accused  contrary to this courts directions in
R.
    v. Soobrian
(1994), 21 O.R. (3d) 603, and
R. v. Figliola
, 2011
    ONCA 457, 105 O.R. (3d) 641.

(c)     The appellants trial was not unfair

[183]

The mere fact
    that a witness appears to be feigning a lack of memory, has recanted evidence
    previously given, or is declared adverse does not necessarily lead to an inference
    of trial unfairness. In
R. v. Hawkins
, [1996] 3 S.C.R. 1043, for
    example, the court considered whether admitting a witnesss previous statement
    implicating the accused, as well as her subsequent recantation, would result in
    prejudice or unfairness to the accused. In that case, a witness testified
    against the accused at the preliminary inquiry but midway through her
    testimony, she recanted. By the time of the trial, she had married the accused
    and was no longer a competent or compellable witness. The question was whether
    her earlier testimony and recantation could be read in at trial. After finding
    that admitting the earlier statements would not violate the spousal
    incompetency rule, the Supreme Court went on to hold that admitting the
    statements would not result in prejudice or unfairness to the accused. In
    coming to this conclusion, the court pointed out, at para. 93, there has been
    no evidence indicating
how
the admission of [the witnesss]
    preliminary inquiry testimony would actually prejudice the accused and the
    trial process. It is only this sort of prejudice that is relevant (emphasis
    added).

[184]

In this case,
    the appellants submission that the admission of the common-law spouses
    evidence prejudiced the accused is largely based on an assertion that the jury
    may have drawn a general adverse inference against the appellants from Quynhs
    evasive testimony and demeanor, and to a lesser extent Carolines, thereby
    rendering the appellants trial unfair. It is a submission that the jury might
    possibly have departed from its duty not to decide the case on the basis of
    bias or prejudice.

[185]

Jurors take an
    oath to decide a case truly according to the evidence before them. In addition,
    the trial judge in this case gave the jury the usual instructions emphasizing the
    importance of impartiality in his charge to the jury and instructed the members
    of the jury on the irrelevance of prejudice and sympathy. He told the jury
    members to consider the evidence, and make [their] decision without any
    sympathy, prejudice or fear based on an impartial assessment of the
    evidence.

[186]

Unlike a
    judge-alone trial, where the reasons will indicate the extent to which the
    trial judge relied on improperly admitted evidence, a jury does not give
    reasons for its verdict. When reviewing a jurys conviction, an appellate court
    acts on the assumption that when a jury is properly instructed, it will
    understand and follow those instructions: see e.g.
R. v. Corbett
,
    [1988] 1 S.C.R. 670. Therefore, in attacking a jurys finding of guilt, defence
    counsel will usually submit that the trial judge erred in law in the manner in
    which the jury was charged.

[187]

In this case,
    the appellants do not attack the trial judges charge to the jury. The trial
    judge did not mention Quynhs evidence in his over 300-page charge, other than
    to note that her testimony was inconsistent with her hearsay statement to Tran.
    Had Quynh not testified, Trans evidence as to what Quynh told her would have
    gone unchallenged. Thus, Quynhs denial did no harm to the appellants.

[188]

To the extent
    that the appellants rely on the decision of the Supreme Court in
R. v.
    Sarrazin
, 2011 SCC 54, [2011] 3 S.C.R. 505, in submitting that the trial
    judges error of law resulted in prejudice or unfairness to the appellants, I
    cannot agree that
Sarrazin
assists the appellants. Unlike this case,
    in
Sarrazin
the case for the Crown was not overwhelming, as both the
    Court of Appeal and the Supreme Court agreed:
Sarrazin
, at para. 29.
    Furthermore, the appellant in
Sarrazin
challenged the trial judges
    charge to the jury; the appellants in this case do not. More importantly, in
Sarrazin
,
    at para. 31, the Supreme Court declined to adopt the appellants theory,
    derived from
R. v. Haughton
, [1994] 3 S.C.R. 516, that the
    palatability of a potential verdict may have played a role in the jurys
    decision. In other words, the Supreme Court rejected the submission that the
    jury departed from the evidence and its instructions respecting the evidence on
    account of emotion. Thus, the very premise underlying the appellants argument
    here was rejected in
Sarrazin
. I will elaborate.

[189]

In
Sarrazin
,
    the deceased died of a blood clot after being shot and then consuming cocaine.
    A central issue in the case was whether his death was caused by the gunshot
    wound or by the consumption of cocaine. The trial judge charged the jury on
    second degree murder and manslaughter. Despite defence counsels request, he
    refused to put attempted murder to the jury. The jury convicted the accused of
    second degree murder. This court unanimously held that the trial judge erred in
    not putting attempted murder to the jury but split on whether the proviso could
    be applied, with the majority holding that it could not.

[190]

On further
    appeal, the Supreme Court was unanimous in holding that the trial judge erred
    in not putting the offence of attempted murder before the jury. However, the
    Court divided on the issue of whether to apply the curative proviso. Both the
    majority and minority agreed that, depending on the circumstances, implicit
    findings of fact made by a jury can be relied on in order to apply the proviso,
    but they disagreed on whether this was an appropriate case in which to do so.

[191]

The Crown
    pathologist had testified that he could not rule out cocaine as the sole cause
    of death and he also accepted that reasonable pathologists could disagree on
    whether the shooting or the cocaine was the cause of death. In the opinion of
    the majority, those admissions laid an evidentiary foundation for the defence
    position that even if the appellant had murderous intent, there was a
    reasonable doubt about causation. Binnie J., on behalf of the majority, held
    that the curative proviso could not be applied. He cited Callinan J. in
Gilbert
    v. The Queen
, [2000] HCA 15 (Austl. H. C.):

[I]t is contrary to human experience that in situations in
    which a choice of decisions may be made, what is chosen will be unaffected by
    the variety of choices offered, particularly when, as here, a particular choice
    was not the only or inevitable choice: at para. 35.

[192]

The jury was not
    presented with the option of convicting the appellant of attempted murder, and
    it could not safely be assumed that, had they been presented with this option,
    they would have convicted him of second degree murder. The proviso could not be
    applied.

[193]

Cromwell J., on
    behalf of the three judges who dissented, noted that the trial judge gave the
    jury complete and accurate instructions on causation, and no one questioned
    this. He held, at paras. 47-48, that the approach the Court should adopt is to
    look to the conclusions necessarily reached by the jury, as reflected in its
    verdict, and use those conclusions to assess whether there was any reasonable
    possibility that the verdict would have been different had the trial judge not
    erred in his instructions. Cromwell J. held that the jurys verdict of second
    degree murder necessarily meant that they were persuaded beyond a reasonable
    doubt that the gunshots and not the cocaine caused the deceaseds death. The
    instructions on attempted murder would only have been relevant if the jury had
    a reasonable doubt about causation, which, as their verdict indicated, they did
    not. Consequently, Cromwell J. would have applied the curative proviso.

[194]

Unlike in
Sarrazin
,
    the appellants here have not laid any evidentiary foundation from which to draw
    a rational inference that if the trial judge erred in law in admitting the
    evidence of the common-law spouses, his error might possibly have led to bias
    or prejudice towards the appellants and affected the jurys inference drawing
    process. The presumption that the members of the jury followed the trial
    judges instructions and made their decision without any sympathy or prejudice
    applies.

[195]

As to any
    specific inferences the jury might have drawn from the improperly admitted
    evidence, these could not possibly have affected the verdict. Not every
    inference drawn from improperly admitted evidence will preclude application of
    the curative proviso. The Supreme Courts decision in
Sekhon
provides
    helpful guidance as to when an improper inference will be prejudicial to the
    accused. In that case, the trial judge erred by admitting inadmissible evidence
    and, in addition, drew an improper inference from that evidence. Nonetheless,
    the court applied the curative proviso.

[196]

Sekhon was
    convicted of importation and possession for the purposes of trafficking of 50
    kg of cocaine. The only issue at trial was whether he knew he had cocaine in
    his truck when he crossed the border from the United States into Canada. The
    evidence as to Sekhons knowledge of the cocaine was entirely circumstantial.
    Sekhon testified that an acquaintance had asked him to drive the truck across
    the border, and that he had no knowledge of the cocaine. A police officer gave
    expert evidence respecting the customs and habits of drug couriers, and
    testified that in his many years experience he had never encountered a blind
    courier, that is, a courier who did not know that he was carrying drugs. The
    trial judge rejected Sekhons evidence in its entirety and, in giving his
    reasons for doing so and for finding that Sekhon knew about the cocaine,
    referred to the police officers expert evidence as one factor, among many,
    that supported his conclusion.

[197]

The
    Supreme Court unanimously held that the experts evidence about never having
    encountered a blind courier should not have been admitted. This evidence was
    not legally relevant to Sekhons guilt or innocence and was prejudicial to the
    accused. The majority, held, however, that the curative proviso should apply
    because Sekhons guilt was the only rational conclusion.

[198]

The majority
    found the fact Sekhon detached the fob from the keychain before handing the
    keys to the truck to the customs officers was, in itself, devastating. If the
    buttons on the fob were pressed in a specific sequence, the compartment between
    the bed and the frame of the truck in which the cocaine was found would open.
    Moreover, the majority held, this evidence did not stand alone but was part of
    a web of circumstantial evidence pointing towards Sekhons guilt. Even though
    the improperly-admitted evidence supported a prejudicial inference, a majority
    of the court nonetheless applied the curative proviso because, even had the
    error not been made, a conviction was inevitable. Although the minority disagreed
    in the result, their refusal to apply the curative proviso was not based solely
    on the fact the evidence created an unfair inference. Like the majority, the
    minority held that the central issue was whether the trial judges finding of
    guilt was the only rational conclusion available on the evidence. They held
    that other plausible explanations existed, and so declined to apply the
    proviso.

[199]

Here, any
    adverse inferences that could have been drawn from Quynhs substantive evidence
    were also in evidence either from other more reliable or direct sources, or
    were of little relevance to the events on the night in question. On the issue
    of whether Bao knew Binh, for example, Pham, the owner of the bar, testified
    that Bao and Binh were very close, like brothers. In addition, Bao acknowledged
    that he knew Binh in his statement to the police, which was admitted at trial.

[200]

While the
    appellants submit that Quynhs evasive answers were given in an attempt to
    distance Bao and herself from Binh and thus reflected badly on them, the jury
    had other more direct evidence that Bao was trying to distance himself from
    Binh. In Baos statement to the police, Bao lied about the extent of his
    relationship with Binh, saying he did not know Binhs last name or his cell
    phone number. And in addition to Phams evidence about their relationship, the
    records of the calls from Baos cell phone to Binhs cell phone objectively
    proved Baos statement about not knowing Binhs cell phone number was false.

[201]

In the same
    vein, the fact that Caroline was asked why Binh lived with her and Tri in
    Montreal for many months following Binhs return from Vietnam, and that she
    answered she did not know, is insignificant compared to the evidence that,
    right after the shooting, Tri helped Binh flee to Vietnam and live there for
    several years.

(4)     Conclusion

[202]

On the
    admissible evidence I have reviewed, the case for the Crown was overwhelming.
    Further, the fact that the appellants did not testify meant that the Crowns
    case stood uncontradicted. The admission of the common-law spouses testimony
    did not affect the jurys inference-drawing process so as to render their trial
    unfair for two reasons. First, the mere fact that a witness appears to be
    feigning a lack of memory, has recanted evidence previously given, or is
    declared adverse will not lead to an inference of trial unfairness in the
    absence of any evidence or rational inference, not present here, as to how the
    appellants were prejudiced. Second, any adverse inferences that could be drawn
    from the testimony of the common-law spouses were available either from other
    more reliable sources or were not material.

[203]

In deciding
    whether the appellants had a fair trial, the court cannot only focus on the
    alleged legal error that was committed. Rather, the court must consider the
    whole of the evidence and assess the effect of the alleged error in that
    context. Overall, the admission of the common-law spouses evidence did not
    affect the fairness of the trial and the jury would inevitably have convicted.
    Accordingly, the Crown has discharged its burden of demonstrating that there
    was no substantial wrong or miscarriage of justice and the curative proviso can
    be applied.

(5)     Policy considerations

[204]

The appellants
    submit that even if the curative proviso is applicable, the court ought not to
    apply it for policy reasons. They submit applying the proviso would undermine
    the spousal incompetency rule that seeks to preserve marital harmony.

[205]

In relation to
    the appellant Binh, the marital harmony of the two couples is irrelevant. Insofar
    as Bao and Tri are concerned, the need to protect their marital harmony must be
    balanced against the seriousness of the crime at issue and societys interest
    in having that crime prosecuted based on all the available evidence. Any policy
    analysis must also account for the fact that the spousal incompetency rule
    itself has been widely criticized as antiquated and regressive: see e.g.
R.
    v. Salituro
, [1991] 3 S.C.R. 654, at pp. 673-4; Lee Steusser, Abolish
    Spousal Incompetency, (2007) 47 C.R. (6th) 49; Kent Roach et al., The Spousal
    Incompetence Rule and Marital Privilege: Where an Anachronism Meets Reality,
    (2012) 59 C.L.Q. 109.

[206]

I would not
    exercise my discretion and decline to apply the proviso on account of policy
    reasons.

[207]

Even if the
    trial judge erred in law in allowing the common-law spouses to be called and in
    admitting that evidence, there was no substantial wrong or miscarriage of
    justice and I would dismiss the appeal.

Released: April 24, 2015 (K.M.W.)

Karen M. Weiler J.A.





[1]
The term used in
Quebec v. A
is
de facto
spouses, which refers to
    spouses who are neither married nor in a civil union: para. 284.



[2]

R. v. Oakes
, [1986] 1 S.C.R. 103, at pp. 138-40.  To the extent that
    elements of the
Oakes
framework have been modified by the subsequent
    jurisprudence, these cases are referred to where relevant.



[3]
Although the Supreme Court disagreed with this court on the application of the
    spontaneous declaration exception in
Khan
, it did not take issue with
    Robins J.A.s description of the test.


